OPINION — AG — ** OKLAHOMA HORSERACING COMMISSION — MORATORIUM ON LICENSE ** THE OKLAHOMA HORSE RACING COMMISSION DOES 'NOT' POSSESS THE POWER TO ESTABLISH A FIVE YEAR MORATORIUM, OR OTHER LENGTH MORATORIUM, ON THE LICENSING OF RACETRACK FACILITIES, BECAUSE THE ESTABLISHMENT OF SUCH A MORTORIUM WOULD BE CONTRARY TO THE DUTIES IMPOSED UPON THE COMMISSION IN THE OKLAHOMA HORSE RACING ACT, 3A O.S. 200 [3A-200] ET SEQ. (RULES AND REGULATIONS) CITE: 3A O.S. 200 [3A-200], 3A O.S. 205.1 [3A-205.1], 3A O.S. 205.1 [3A-205.1](B), 3A O.S. 205.2A [3A-205.2A] (NEAL LEADER)